DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants’ election without traverse of Group II (claims 19- 36) and the election of species, in the reply filed on 11/30/2022, is acknowledged. 
Examiner asked for a restriction between Group I and Group II. Examiner also asked for an election of species for a) DNA-PKcs inhibitor, b) PARP inhibitor, c) IDH inhibitor, d) HAT inhibitor, and e) HDAC inhibitor. 
Applicants provided compliant restriction of Group II and election of species of a) NU7441, b) Olaparib, c) AG120, d) Curcumin, and e) vorinostat. 
A search for Applicants’ elected species of a, b, d, and e retrieved applicable prior art. Therefore, the Markush search will not be extended in/for/during this Office Action. See “SEARCH 6-8”. A search for c) IDH inhibitor was expanded to IDH305 and GSK864. The search for c) IDH inhibitors did not retrieve applicable art. See “SEARCH 9”. 
See “SEARCH 6-9” (conducted in Registry, and HCaplus databases of STN) in enclosed search notes. A review of the instant application’s inventor and assignee names within these “SEARCH 6-9” STN Search results did not retrieve double patent references. Furthermore, the review of the instant application’s inventor and assignee names retrieved double patent references from PALM and PE2E search databases. See “SEARCH 1-4” in the enclosed search notes.
Claims 26, 27, and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art rejection, Group I is then found allowable, and Group II is then rejoined under rejoinder practice; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 17/303,457
This Office Action is responsive to the amended claims of 11/30/2022. 
Claims 19-25 and 28-32 have been examined on the merits. 
Claim 19 is original. Claim 20 is currently amended. Claims 21-25 and 28-32 are new. 
Priority
The instant application claims priority to US provisional application 63/032,653, filed on 05/31/2020. 
The instant claims find support from 63/032,653, therefore, 05/31/2020 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statements (IDS) both submitted on 09/13/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figure 5A-5N’s compound labels are blurry. In figure 7, the lighter shapes’ labels are blurry and hard to read. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21-22, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAO (CN109512822A), as referenced in PTO-892 page 1 Line N.
MAO anticipates a composition of NU7441 (a PARP1 inhibitor) and Olaparib (a PNA-PKcs inhibitor) (bottom of page 1 to the top of page 2 of the machine translation). This anticipates claims 19, 21-22, and 32.

Claim 20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHAO (Zhao et al., “Curcumin sensitizes lymphoma cells to DNA damage agents through regulating Rad51-dependent homologous recombination”, Elsevier, September 18, 2017), as referenced in PTO-892 page 1 line U.
ZHAO anticipates a composition of NU7441 (Applicants’ elected species of DNA-PKcs inhibitor) and curcumin (Applicants’ elected species of HAT inhibitor) (3.4 page 117 and figure 4A on page 118). This anticipates claims 20, 24, and 25. 
ZHAO anticipates a composition Olaparib (Applicants’ elected species of PARP inhibitor) and curcumin (Applicants’ elected species of HAT inhibitor) (3.4 page 117 and Figure 4D on page 118). This anticipates claims 20, 24, and 25. 
ZHAO anticipates claim 20, a composition comprising two or more of the following: a) a DNA-PKcs inhibitor, and/or a PARP inhibitor; b) IDH inhibitor; c) HAT inhibitor; d) HDAC inhibitor. 

Claim 20, 24, 25, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MENG (Meng et al., “A combination of curcumin, vorinostat and silibinin reverses AB-induced nerve cell toxicity via activation of AKT-MDM2-p53 pathway”, PeerJ, April 26, 2019) and as relied upon SIGMA ALDRICH (“Stable Cell DMEM -high glucose”, Sigma Aldrich, Accessed December 2022, weblink: <www.sigmaaldrich.com/US/en/substance/stablecelldmemhighglucose1234598765>), as referenced in PTO-892 page 1 Line V and W.
MENG anticipates a composition of curcumin and vorinostat (page 3 Determination of reactive oxygen species levels). This teaches claims 20, 24-25 and 28.
MENG also anticipates curcumin and vorinostat having a diluent or carrier, DMEM. The concentration of each compound is 5mM (page 3 Determination of reactive oxygen species levels and Methods and Materials). This teaches claim 29. 
SIGMA ALDRICH is relied upon for the beneficial teachings that StableCell™ DMEM - high glucose, With 4500 mg/L glucose, stable glutamine, and sodium bicarbonate, without sodium pyruvate, liquid, sterile-filtered, suitable for cell culture (page 1). Examiner interprets liquid as being water. DMEM has both a sugar (glucose) and water (liquid). This teaches claim 30. 
Furthermore, the combination of curcumin and vorinostat diluted with DMEM is a dilution or a liquid solution (MENG page 3 Determination of reactive oxygen species levels and Methods and Materials). This teaches claim 31. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-25, 28, and 32 are provisionally rejected on the ground of obvious-type nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 18/065,073 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims. 
Reference claim 1, drawn to a method of using two or more compounds which include DNA-PKcs inhibitor and PARP inhibitor, teaches instant claim 19, drawn to a composition of DNA-PKcs inhibitor and PARP inhibitor. 
Reference claim 1 also teaches instant claim 20. Reference claim 1 is a method of administering two or more compounds selected from DNA-PKcs inhibitor, PARP inhibitor, IDH inhibitor, HAT inhibitor, HDAC inhibitor and a POLO inhibitor. Reference claim 20 is a compound of two or more compounds selected from DNA-PKcs inhibitor, PARP inhibitor, IDH inhibitor, HAT inhibitor, and HDAC inhibitor.
Reference claim 11, drawn to DNA-PKcs inhibitors, teaches instant claim 21, drawn to the same. 
Reference claim 12, drawn to PARP inhibitors, teaches instant claim 22, drawn to the same. 
Reference claim 13, drawn to IDH inhibitors, teaches instant claim 23, drawn to the same. 
Reference claim 14, drawn to HAT inhibitors, teaches instant claim 24 and 25, drawn to the same. 
Reference claim 15, drawn to HDAC inhibitors, teaches instant claim 28, drawn to the same. 
Reference claims 17 and 12 teach instant claim 32. Reference claim 17 teaches a composition of DNA-PKcs inhibitor (NU7441) and PARP inhibitor (talazoparib). Reference claim 12 teaches the PARP inhibitor olaparib. The artisan would have been motivated and expected to substitute one PARP inhibitor for another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The disposition of these claims is dependent upon not finding other prior art rejections in future Markush Search Extensions. 
A prior art search retrieved applicable art. See “SEARCH 6-9” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6-9” and did not retrieve applicable double patent art. 
Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        


/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625